 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GENE EVANS,                                       No. 2:16-cv-1997-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    ROBERT FOX, et al.
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On November 14, 2017, the court dismissed plaintiff’s complaint with leave to

19   amend after finding that it failed to state a viable claim upon which relief could be granted. ECF

20   No. 10. Plaintiff has filed an amended complaint (ECF No. 13) which is before the court for

21   screening.

22                                         Screening Requirements

23           The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

26   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

28   /////
                                                        1
 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1                                             Screening Order
 2          Plaintiff alleges that, between 2013 and 2014 and while incarcerated at California Medical
 3   Facility, he was in an Enhanced Out-Patient program for mental health issues. ECF No. 13 at 4.
 4   He claims that defendants Bjornsen, Wong, Lassiter, Ballenger, Tabbs, and other unidentified
 5   correctional officers made “untrue statements” and used other inmates to carry out assaults
 6   against any inmates who filed grievances against them. Id. Plaintiff also alleges that these
 7   defendants “singled [him] out” and directed unspecified slurs at his family members, thereby
 8   causing him mental pain. Id.
 9          Plaintiff filed several grievances against the aforementioned defendants. Id. at 5. He
10   claims that defendant appeal coordinators used their positions to delay and destroy these
11   grievances, however. Id. Plaintiff alleges that these efforts prevented effective investigation into
12   an assault on his person by another inmate. Id.
13          As with the original complaint, the amended complaint fails to state a cognizable claim.
14   First, as the court noted in its previous order, stand - alone verbal harassment does not give rise to
15   a viable Eighth Amendment claim. See Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir. 1996).
16   Thus, plaintiff’s claim that the defendants directed unspecified slurs against his family members
17   fails.1 Second, plaintiff’s allegation that unnamed defendants interfered with his prison
18   grievances does not state a viable claim. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.
19   2003) (an inmate’s “claimed loss of a liberty interest in the processing of his appeals does not
20   [amount to a protected liberty interest] because inmates lack a separate constitutional entitlement
21   to a specific prison grievance procedure.”).
22          Third, plaintiff’s failure to protect claim fails to allege facts necessary to establish such a
23   claim. He appears to allege that the assault on him by another inmate was either directed or, at
24   the very least, permitted by defendants Lassiter, Bjornsen, Wong, Ballenger, Mortemayer, Tabbs,
25   and various unidentified officers. ECF No. 13 at 5. Beyond referring to the attack as a “lock in a
26          1
               This claim for verbal harassment fails even if construed as a First Amendment retaliation
27   claim. See Gaut v. Sunn, 810 F.2d 923, 925 (9th Cir. 1987) (holding that mere verbal threats,
     even if issued to deter claimant from accessing courts, do not give rise to a First Amendment
28   claim).
                                                        3
 1   sock,” plaintiff fails to provide any detail regarding this incident. Id. He does not, for instance,
 2   describe the time and location of the assault or, importantly, how each of the defendants was
 3   specifically and personally involved. Thus, to the extent plaintiff seeks to raise a failure to
 4   protect or retaliation claim based on this incident, he fails to allege facts necessary to support such
 5   a claim.
 6                                             Leave to Amend
 7          The only remaining question is whether to grant plaintiff further leave to amend his
 8   complaint. As noted supra, the current complaint represents plaintiff’s second attempt at stating a
 9   potentially cognizable claim. The court will grant plaintiff one final opportunity to amend his
10   complaint to state a cognizable claim.
11          If plaintiff chooses to amend his complaint he is cautioned that any amended complaint
12   must identify as a defendant only persons who personally participated in a substantial way in
13   depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a
14   person subjects another to the deprivation of a constitutional right if he does an act, participates in
15   another’s act or omits to perform an act he is legally required to do that causes the alleged
16   deprivation). In particular, any claim predicated on the alleged assault by another inmate must
17   include facts demonstrating that the defendants were somehow involved in the attack. Plaintiff
18   may also include any allegations based on state law that are so closely related to his federal
19   allegations that “they form the same case or controversy.” See 28 U.S.C. § 1367(a).
20          The amended complaint must also contain a caption including the names of all defendants.
21   Fed. R. Civ. P. 10(a).
22          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
23   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring unrelated claims against
24   multiple defendants. Id.
25          Any amended complaint must be written or typed so that it so that it is complete in itself
26   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
27   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
28   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
                                                         4
 1   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 2   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 3   1967)).
 4             Finally, any amended complaint should be as concise as possible in fulfilling the above
 5   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 6   background which has no bearing on his legal claims. He should also take pains to ensure that his
 7   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 8   and organization. Plaintiff should carefully consider whether each of the defendants he names
 9   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
10   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
11                                                 Conclusion
12             Accordingly, IT IS HEREBY ORDERED that plaintiff’s amended complaint (ECF No.
13   13) is dismissed with leave to amend within 30 days. Any newly filed amended complaint must
14   bear the docket number assigned to this case and be titled “Second Amended Complaint.” Failure
15   to comply with this order will result in dismissal of this action for failure to prosecute. If plaintiff
16   files an amended complaint stating a cognizable claim, the court will proceed with service of
17   process by the United States Marshal.
18   DATED: October 11, 2018.
19

20

21

22

23

24

25

26

27

28
                                                         5
